03/15/2022
         IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                           Assigned on Briefs December 15, 2021

                STATE OF TENNESSEE v. MISTY ROSE BROWN

                      Appeal from the Circuit Court for Giles County
                         No. 14577 Stella L. Hargrove, Judge
                        ___________________________________

                              No. M2020-01721-CCA-R3-CD
                          ___________________________________

The Defendant-Appellant, Misty Rose Brown, acting pro se, was convicted of one count
of child abuse and neglect and one count of facilitation of rape of a child following a trial.1
The trial court sentenced the Defendant to twelve years for the facilitation conviction and
eleven months and twenty-nine days for the child abuse and neglect conviction, to be
served concurrently. The Defendant, again acting pro se, appeals her convictions and
argues that the evidence is insufficient to sustain her convictions. Upon review, we affirm
the judgment of the trial court.

    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

CAMILLE R. MCMULLEN, J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS, P.J., and D. KELLY THOMAS, JR., J., joined.

Misty Rose Brown, Pulaski, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Garrett D. Ward, Assistant Attorney
General; Brent A. Cooper, District Attorney General; and Emily Crafton, Assistant District
Attorney General, for the Appellee, State of Tennessee.

                                              OPINION

       A Giles County grand jury indicted the Defendant on one count of child abuse and
neglect and one count of facilitation of rape of a child on November 14, 2018. The
indictment stemmed from the Defendant allowing a nineteen-year-old registered sex
offender to repeatedly rape her daughter, the nine-year-old victim.


1
  We initially observe that the record contains both a written waiver of the Defendant’s right to counsel
pursuant to Rule 44(b)(2) and transcripts from hearings throughout the proceedings in which the Defendant
clearly and unequivocally stated that she wished to represent herself.
         The Defendant and her three children, including S.B.,2 the nine-year-old victim,
began occasionally staying at the mobile home of William Root, Sr. and Hollie Root during
the summer of 2018. The Defendant, who knew the Roots because she had previously
worked with and had an affair with Root, Sr., was planning to move into the Root residence
permanently with her children. At any given time, numerous other members of the Root
family would also stay at the home, including Mr. Root’s parents, Mrs. Root’s brother, and
William Root, Jr., the nineteen-year-old son of Mr. and Mrs. Root.3 Root, Jr. was a juvenile
sex offender. Although the sleeping arrangements would change depending on who was
staying at the residence, Root, Jr. generally slept on a mattress on the back porch or in a
tent outside. The Defendant and her children would usually stay with the Roots on the
weekends, but the Defendant would also leave the children in the care of Mrs. Root while
she worked. Root, Jr., Mr. Root, and Mrs. Root all testified at trial that they told the
Defendant that Root, Jr. was on the juvenile sex offender registry when she and her children
first started staying with the Roots.

        Trial Evidence. At trial, Root, Jr. testified about the events leading up to his and
the Defendant’s arrests on August 25, 2018. On direct examination, Root, Jr. stated he and
S.B. began a “relationship” about a week or two after she started staying at the Root home.
Root, Jr. explained that he and S.B. went to the Defendant and asked her for permission to
date after he touched S.B. sexually for the first time. The Defendant agreed, telling Root,
Jr., “You and my daughter can date.” Root, Jr. stated he made it clear to the Defendant
that the relationship would include sex, telling her, “your daughter wanted to know if she
can have sex with me.” The Defendant responded, “Yes.” Root, Jr. testified he brought
up having sex with the Defendant’s daughter again as they were driving the children to
school one day. After telling the Defendant that he was having sex with her daughter, the
Defendant responded, “that’s all right with me because I approve it, I accept it.” According
to Root, Jr., the Defendant never told him to stop engaging in sexual activity with her
daughter. Root, Jr. further testified he would have sex with S.B. in his tent or on the
mattress on the back porch “five or six times in the day.” He estimated that he had had sex
with S.B. approximately thirty times over the course of the week or two leading up to his
arrest. Root, Jr. stated that the last time he had sex with S.B. was the night before he was
arrested on August 25, 2018.

      The State also submitted authenticated records of text messages to show the
Defendant would allow Root, Jr. and her daughter to send messages to each other using the
Defendant’s cell phone. Root, Jr. testified he and S.B. would sometimes message each

2
    It is the policy of this court to refer to minor victims by their initials only.
3
  William Root, Sr. will be referred to as “Mr. Root” and William Root, Jr. will be referred to as “Root, Jr.”
from this point forward.

                                                         -2-
other directly using the Defendant’s phone or that he would ask the Defendant to give S.B.
messages from him. One text exchange between Root, Jr. and the Defendant on August
21, 2018 read:

       Defendant:    Hey sexy it’s me your baby girl[.] I love you baby. [heart
                     emojis]

       Root, Jr.:    Hey, beautiful, it’s me, your babe. I love you, too, babe girl,
                     to the moon and back, to earth and the planets and people and
                     everything. [heart emojis]

When questioned about the messages on direct examination, Root, Jr. testified he was
messaging S.B. directly during that exchange. Another text exchange from the same day
read:

       Root, Jr.:    What is she doing[?]

       Defendant:    Eating and watching [L]ion King[.]

       Root, Jr.:    Cool tell her that her man ask[ed] [and] loves [her] too[.]

Root, Jr. testified this exchange was between himself and the Defendant but that
they were referring to S.B. in the messages. The messages also showed that Root,
Jr. asked the Defendant to send him a photo of S.B on August 24, 2018. The
Defendant responded by sending him a photo of S.B. lying in bed with a large shirt
on. Root, Jr. claimed he wanted the photo to send to his mother.

       On August 25, 2018, Lieutenant Shane Hunter, an officer in the Giles County
Sheriff’s Department, went to the Root residence with a social worker from the Department
of Children Services (DCS) after receiving an anonymous tip that a child was being
sexually abused by an “in-home perpetrator.” The Defendant was not present when
Lieutenant Hunter first arrived, but Mr. and Mrs. Root, Root, Jr., and the Defendant’s three
children were home. After contacting the Defendant for permission to remove the children
from the home, Mrs. Root took the Defendant’s children to the Giles County Sheriff’s
Department. Later that same day, Lieutenant Hunter conducted recorded interviews with
the Defendant, S.B., and Root, Jr. at the Sheriff’s Department as a part of his investigation
into the child abuse claims. Lieutenant Hunter testified about what was said during the
interviews and the interview tapes were played in court for the jury.

      Lieutenant Hunter testified he first briefly interviewed the Defendant to gather
general information about the family and their living situation. He stated that he did not
                                          -3-
consider that the Defendant might be a suspect until his next interview with S.B. During
her interview, S.B. revealed to Lieutenant Hunter that Root, Jr. had touched her private
parts with his hands and his penis, made her “put his penis in her mouth for oral pleasure,”
and penetrated her vaginally with his penis. She told Lieutenant Hunter that Root, Jr.
touched her “every night” and that the last time he had touched her had been the night
before, on August 24, 2018. She also talked about what the Defendant knew about the
situation: “[The Defendant] thinks we are dating. . . . Root, Jr. told her, but she doesn’t
really want anyone to go to jail.”

       Lieutenant Hunter explained this new information prompted him to conduct a
second interview with the Defendant, in which he told the Defendant that Root, Jr. had
been molesting S.B. by “penal, oral, and digital penetration.” In response, the Defendant
told Lieutenant Hunter she knew that Root, Jr. was a “youthful offender” who had
previously served three years in prison for performing “these same . . . sexual acts against
children.” Lieutenant Hunter also stated that the Defendant told him “she knew that
something had been going on for a couple of weeks, that she had failed as a parent, and
that she knew [Root, Jr.] had fondled her child” because Root, Jr. had told her that he had
“fondled [S.B.] with his fingers.” She told him that this conversation occurred while they
were driving down the road with the children in the car. Instead of calling the police, the
Defendant told Root, Jr. and S.B. to tell Mr. and Mrs. Root because “she had to work.”
She claimed she told Root, Jr. to “stop messing with her daughter” after discovering the
abuse.

       Lieutenant Hunter testified he asked the Defendant if she had ever seen anything
inappropriate occur between Root, Jr. and S.B., to which she responded that she would
know “sexual signs to look for” because S.B. had previously been molested by her
stepfather4 when she was around four-years-old. He stated that the Defendant admitted to
becoming suspicious after finding “a lot of blood” on a blanket inside the tent where Root,
Jr. and S.B. would spend time together after he asked her about potential “red flags.” This
prompted her to examine S.B.’s panties for signs of blood or semen. She told Lieutenant
Hunter that, despite her suspicions, she did not contact police, remove S.B. from the home,
or question S.B. about the blood.

        Lieutenant Hunter also testified about the final interview he conducted with Root,
Jr., in which Root, Jr. admitted to having a sexual relationship with S.B. He told Lieutenant
Hunter he had asked the Defendant’s permission to have sex with S.B. In response, the
Defendant told Root, Jr., “if she’s ready to have sex, then she can.” When asked if Root,


4
  This person is referred to as both S.B.’s biological father and stepfather at different points in the record. [V, 203-
204; VII, 508]
                                                         -4-
Jr.’s testimony at trial had been consistent with the information he gave to him during his
interview, Lieutenant Hunter confirmed that it was the same “for the most part.”

        The Defendant was arrested on August 25, 2018, and S.B. was placed into foster
care. On January 8, 2020, the Defendant was convicted of child abuse and neglect and
facilitation of rape of a child. At the sentencing hearing, which was held on December 11,
2020, the trial court imposed a 12-year sentence for the facilitation conviction, the
maximum sentence for the offense, and an 11-month and 29-day sentence for the child
abuse conviction. The sentences were ordered to be served concurrently. The Defendant
was also placed on the sex offender registry and given a permanent no-contact order with
S.B.

                                        ANALYSIS

        The Defendant raises numerous issues in the Statement of Issues Presented for
Review section of her brief, including constitutional violations, allegations of prosecutorial
and judicial misconduct, criminal conspiracy, and various evidentiary issues. She also calls
for an investigation against the State. As a preliminary matter, we note the Defendant’s
brief is inadequate in several respects under Rule 27(a) of the Tennessee Rules of Appellate
Procedure. As relevant here, an appellant’s brief shall include the following:

       (2) A table of authorities, including cases (alphabetically arranged), statutes
       and other authorities cited, with references to the pages in the brief where
       they are cited;

       ...

       (4) A statement of the issues presented for review;
       ...

       (7) An argument, which may be preceded by a summary of argument, setting
       forth:

       (A) the contentions of the appellant with respect to the issues presented, and
       the reasons therefore, including the reasons why the contentions require
       appellate relief, with citations to the authorities and appropriate references to
       the record (which may be quoted verbatim) relied on; and

       (B) for each issue, a concise statement of the applicable standard of review
       (which may appear in the discussion of the issue or under a separate heading
       placed before the discussion of the issues);
                                             -5-
Tenn. R. App. P. 27(a). Appellate courts retain the discretion to suspend or relax the
requirements set forth in the Tennessee Rules of Appellate Procedure. Paehler v. Union
Planters Nat’l. Bank, 971 S.W.2d 393, 397 (Tenn. Ct. App. 1997).

       Upon review, we note the Defendant’s brief contains no argument section.
Although the Defendant included a short section entitled “Summary of Argument,” she
does not directly reference any of the issues stated in her statement of issues section nor
does she cite to any authorities or standards of review as required by Rule 27(a)(7). Rather,
she merely states that the Giles County Court “failed to bring justice in the heinous crime
against my daughter . . . and they should be held responsible for ignoring the truth . . . .”
She also moved for a reversal of her conviction, a full internal investigation against the
22nd District of Tennessee, and asked for “an executive exoneration from Governor Bill
Lee.” Again, the Defendant cites no legal authority supporting her requests. At times, the
Defendant appears to raise arguments in her Statement of Facts section, stating that the trial
judge violated various Supreme Court Rules and ignored mitigating factors during
sentencing, but she does not support these statements with actual arguments or citations to
the record. Whether these issues were properly raised for review is also questionable as
they were not stated with any specificity in the Statement of Issues Presented for Review
section (the Defendant only alleges general “judicial misconduct” in her statement of the
issues). See Hodge v. Craig, 382 S.W.3d 325, 335 (Tenn. Crim. App. 2012) (“an issue
may be deemed waived when it is argued in the brief but is not designated as an issue in
accordance with [Rule] 27(a)(4)”). The Defendant also failed to include a Table of
Authorities as required by section 27(a)(2) despite listing it in the Table of Contents section
of her brief.

        It is an appellant’s responsibility to ensure compliance with Rule 27(a), and “an
issue may be deemed waived, even when it has been specifically raised as an issue, when
the brief fails to include an argument satisfying the requirements of [Rule] 27(a)(7).” Id.
(citing Baugh v. Novak, 340 S.W.3d 372, 381 (Tenn. 2011); see also Tenn. Ct. Crim. App.
R. 10(b) (“Issues which are not supported by argument, citation to authorities, or
appropriate references to the record will be treated as waived in this court.”). Because of
the deficiencies in the Defendant’s brief and her failure to properly argue the issues or cite
to the record or any legal authority, we may deem the issues she has presented as waived.
Even if we were to consider the issues presented for review, the record does not appear to
support her allegations of constitutional violations or prosecutorial and judicial
misconduct. Regarding the Defendant’s requests for an investigation against the State and
an “executive exoneration,” this Court is unable to provide her with relief.



                                             -6-
      Although it would be within the discretion of this Court to find the Defendant has
waived all the issues presented in her brief as a result of the brief’s technical deficiencies,
we will address the issue most thoroughly discussed throughout her brief and argued for in
her motion for new trial—the Defendant’s contention that her convictions rest upon false
evidence. All other issues have been waived.

        Sufficiency of the Evidence. The Defendant challenges the sufficiency of the
evidence used to convict her of child abuse and facilitation of rape of a child. Specifically,
she claims that witnesses presented false testimony at the trial as a result of bribery, witness
intimidation, and witness tampering by the prosecution, DCS, and S.B.’s foster mother. As
the State points out in its brief, the Defendant’s argument is essentially a challenge to the
jury’s findings of credibility at trial. In response, the State contends that this Court cannot
reassess a jury’s findings of credibility on appeal. Moreover, the evidence presented at
trial was sufficient to support the Defendant’s convictions. We agree with the State.

       The State, on appeal, is entitled to the strongest legitimate view of the evidence and
all reasonable inferences which may be drawn from that evidence. State v. Bland, 958,
S.W.2d 651, 659 (Tenn. 1997). When a defendant challenges the sufficiency of the
evidence, the standard of review to be applied is “whether, after reviewing the evidence in
the light most favorable to the prosecution, any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt.” State v. Wagner, 382, S.W.3d
289, 297 (Tenn. 2012) (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)). Similarly,
Rule 13(e) of the Tennessee Rules of Appellate Procedure states, “Findings of guilt in
criminal actions whether by the trial court or jury shall be set aside if the evidence is
insufficient to support a finding by the trier of fact of guilt beyond a reasonable doubt.”
Guilt may be found beyond a reasonable doubt in a case where there is direct evidence,
circumstantial evidence, or a combination of the two. State v. Matthews, 805 S.W.2d 776,
779 (Tenn. Crim. App. 1990) (citing State v. Brown, 551 S.W.2d 329, 331 (Tenn. 1977);
Farmer v. State, 208 S.W.2d 895, 897 (Tenn. 1961)).

       The trier of fact must evaluate the credibility of the witnesses, determine the weight
given to witnesses’ testimony, and reconcile all conflicts in the evidence. State v. Odom,
928 S.W.2d 18, 23 (Tenn. 1996). When considering the sufficiency of the evidence, this
court shall not “reweigh or reevaluate the evidence.” Henley v. State, 960 S.W.2d 572,
578-79 (Tenn. 1997). This court has often stated that “[a] guilty verdict by the jury,
approved by the trial court, accredits the testimony of the witnesses for the State and
resolves all conflicts in favor of the prosecution’s theory.” Bland, 958 S.W.2d at 659. A
guilty verdict also “removes the presumption of innocence and replaces it with a
presumption of guilt, and the defendant has the burden of illustrating why the evidence is
insufficient to support the jury's verdict.” Id.

                                             -7-
        In the instant case, the Defendant was convicted of child abuse and neglect and
facilitation of rape of a child. A person commits child neglect when they knowingly neglect
a child under 18 and the child’s health and welfare is adversely affected. State v. Ducker,
27 S.W.3d 889, 896 (Tenn. 2000); Tenn. Code Ann. § 39-15-401. As relevant here, rape
of a child occurs when a victim is sexually penetrated by a defendant and the victim is
younger than 13. Tenn. Code Ann. § 39-13-522. A person is guilty of facilitation of a
felony if, with knowledge that another intends to commit a specific felony, she furnishes
substantial assistance in the commission of the felony. Tenn. Code Ann. § 39-11-403.

       The Defendant contends the evidence used to convict her was insufficient because
it was comprised of false testimony. She also calls the reliability of the text messages
presented at trial into question by asserting that her phone went missing sometime while
living at the Root residence.

        Viewed in the light most favorable to the State, the proof at trial showed that the
Defendant knew Root, Jr. was a registered sex offender who previously served time for
committing “sexual acts against children.” Despite this knowledge, the Defendant brought
S.B. to stay in the same home with a sex offender and let him spend time with her
unsupervised. During this time, Root, Jr. began sexually abusing S.B. by “penal, oral, and
digital penetration.” Furthermore, the proof showed that the Defendant not only knew
Root, Jr. was sexually abusing S.B. but that she approved of their “relationship.” She gave
Root, Jr. and S.B. permission “to date” and later told them she accepted that Root, Jr. was
engaging in sexual acts with S.B. Text messages admitted into evidence also showed that
the Defendant allowed Root, Jr. and S.B. to use her cell phone to communicate with each
other, at times even delivering flirtatious messages between the two. The proof showed
the Defendant took no steps to stop the sexual abuse.

         Despite the Defendant’s assertions about the unreliability of the evidence presented
at trial, the jury accredited the testimony of the witnesses and this Court will not reevaluate
a jury’s findings of credibility. Odom, 928, S.W.2d at 23; Henley, 960 S.W.2d at 578-79.
Moreover, the evidence was sufficient to support the convictions. First, the Defendant
knew Root, Jr. was engaging in a sexual relationship with her nine-year-old daughter, S.B.,
and allowed it to continue until law enforcement and DCS intervened. By the time the
Defendant and Root, Jr. were arrested, Root, Jr. had raped S.B. approximately thirty times,
unquestionably having an adverse effect on S.B.’s health and welfare. Tenn. Code Ann. §
39-15-401. There is sufficient evidence to sustain the conviction for child abuse and
neglect.

       Second, the proof at trial showed that Root, Jr. sexually penetrated the nine-year-
old victim and that the Defendant furnished substantial assistance in the commission of the
crime. This court has previously held, “A parent has a duty to her child and the failure to
                                             -8-
fulfill that obligation may result in criminal culpability.” State v. Grills, 114 S.W.3d 548,
551 (Tenn. Crim. App. 2001). Moreover, “[w]hen there is such a duty, the failure to take
action is tantamount to substantial assistance in the crime.” Id. Here, the Defendant
furnished substantial assistance in the rape of a child by (1) expressly giving Root, Jr.
permission to engage in a sexual relationship with her nine-year-old daughter, S.B.; (2)
facilitating inappropriate communications between Root, Jr. and S.B. by letting them use
her cell phone to message each other; and (3) failing to take any action to end the abuse,
either by removing S.B. from the home where she was being sexually abused or reporting
the abuse to law enforcement. See Grills, 114 S.W.3d at 551 (affirming a conviction for
facilitation of rape of a child where the defendant undertook a passive role while her
boyfriend raped her minor son, thereby tacitly approving the conduct); see also State v.
Angela Renee Gates, No. E1998–00131–CCA–R3–CD, 2000 WL 46005 (Tenn. Crim.
App., at Knoxville, Jan. 21, 2000) (affirming a conviction for facilitation of aggravated
child abuse where the defendant, the mother of the victim, allowed her boyfriend to
administer physical abuse). Accordingly, the evidence is sufficient, and the Defendant is
not entitled to relief.

                                     CONCLUSION

        Based upon the foregoing reasoning and analysis, we affirm the judgment of the
trial court.




                                              ____________________________________
                                              CAMILLE R. MCMULLEN, JUDGE




                                            -9-